Case 20-62725-jwc            Doc 15     Filed 02/14/20 Entered 02/14/20 14:56:24                     Desc Main
                                        Document     Page 1 of 30


                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF GEORGIA
                                        ATLANTA DIVISION

    In re:                                                 Chapter 11

    VIRTUAL CITADEL, INC., et al.,1                        Case No. 20-62725

                     Debtors.                              (Joint Administration Requested)


             DEBTORS’ MOTION FOR ENTRY OF AN ORDER AUTHORIZING THE
                 DEBTORS TO ASSUME MANAGEMENT AGREEMENT AND
                        GRANTING CERTAIN RELATED RELIEF

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”) file

this Motion for Entry of an Order (I) Authorizing the Debtors to Assume Management Agreement,

(II) Establishing and Authorizing the Debtors to Pay any Attendant Cure Amounts, or Such Other

Amounts as Agreed, and (III) Granting Certain Related Relief (the “Motion”). In support of the

Motion, the Debtors respectfully represent as follows:

                                     JURISDICTION AND VENUE

             1.     This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334. This is a core proceeding under 28 U.S.C. § 157(b)(2)(A). Venue of these cases and the

Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409(a).

             2.     The bases for the relief requested herein are sections 105(a) and 365 of title 11 of

the United States Code (the “Bankruptcy Code”), and Rule 6004(h) of the Federal Rules of

Bankruptcy Procedures (the “Bankruptcy Rules”).




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Virtual Citadel, Inc. (3603), VC Mining Enterprises Inc. (2958), Godby-DC4, LLC (8733), Godby-DC5,
LLC (8964), and Hemphill Avenue LLC (4484). The location of the Debtors’ corporate headquarters and service
address is: 2380 Godby Road, Atlanta, GA 30349.

72203471.2
Case 20-62725-jwc        Doc 15    Filed 02/14/20 Entered 02/14/20 14:56:24             Desc Main
                                   Document     Page 2 of 30




                                        BACKGROUND

A.       General Background

         3.     On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition in this Court commencing a case for relief under chapter 11 of the Bankruptcy Code (the

“Chapter 11 Cases”). The factual background regarding the Debtors, including their business

operations, their capital and debt structures, and the events leading to the filing of the Chapter 11

Cases, is set forth in detail in the Declaration of Marshall Glade in Support of First Day Motions

filed contemporaneously herewith (the “First Day Declaration”), which is fully incorporated herein

by reference.

         4.     Concurrently with the filing of this Motion, the Debtors have requested procedural

consolidation and joint administration of the Chapter 11 Cases pursuant to Bankruptcy Rule

1015(b). The Debtors continue to manage and operate their business as debtors in possession

pursuant to Bankruptcy Code sections 1107 and 1108. No trustee or examiner has been requested

in the Chapter 11 Cases and no committees have yet been appointed.

B.       The Management Agreement

         5.     The Debtors were founded by Michael L. Oken. Prior to Marshall Glade’s

appointment as receiver and CRO of the Debtors, Mr. Oken had complete control over the business

and operations of the Debtors. On October 30, 2019, Mr. Oaken died suddenly and unexpectedly.

         6.     Accordingly, the Debtors entered into a Management Agreement with Block Data

Processing Corporation (“Block Data”) pursuant to which Block Data manages the day to day

operations at the Debtors’ bitcoin mining operation. A true and accurate copy of the Management

Agreement is attached hereto as Exhibit A and incorporated herein by reference.

                                                 2
72203471.2
Case 20-62725-jwc       Doc 15    Filed 02/14/20 Entered 02/14/20 14:56:24             Desc Main
                                  Document     Page 3 of 30



         7.    The Debtors determined it was necessary to enter into the Management Agreement

because, without it, the Debtors would be unable to continue to operate the bitcoin mining

operation as a going concern for a sufficient period of time to consummate a 363 sale of that

portion of their business. Stated otherwise, without the Management Agreement the Debtors would

have to shut down the bitcoin mining operation and would be unable to sell it.

         8.    The Management Agreement provides, among other things, that Block Data will

reimburse the Debtors for 90% of the cost of the Debtors’ employees who maintain the bitcoin

mining operation. The Management Agreement further provides that Block Data will absorb any

losses incurred by the bitcoin mining operation for the period of time between entry into the

Management Agreement and the closing of a sale of the bitcoin mining operation. In the event a

competing bidder outbids Block Data as the stalking horse purchaser and is the winning bidder for

the sale of the bitcoin mining operation and related real estate, the Management Agreement will

terminate upon the closing of the sale to the competing bidder and Block Data will be compensated

for the losses incurred via a breakup fee proposed by the Debtors.

         9.    The Debtors are entirely current with the Management Agreement, and no

arrearages, past due amounts, defaults, or breaches exist. Accordingly, the Debtors respectfully

submit that there are no cure amounts attendant to assumption of the Management Agreement.

                                    RELIEF REQUESTED

         10.   By this Motion, the Debtors respectfully request the entry of an order, substantially

in the form attached hereto as Exhibit B, authorizing the Debtors to assume the Management

Agreement and granting certain related relief.




                                                 3
72203471.2
Case 20-62725-jwc        Doc 15    Filed 02/14/20 Entered 02/14/20 14:56:24              Desc Main
                                   Document     Page 4 of 30



                              BASIS FOR RELIEF REQUESTED

A.       Assumption of the Management Agreement is a Sound Exercise of the Debtors’
         Business Judgment

         11.   Bankruptcy Code section 365(a) provides that a debtor, “subject to the court's

approval, may assume or reject any executory contract or unexpired lease.” 11 U.S.C. § 365(a).

Courts apply a business judgment standard in determining whether a debtor is justified in assuming

or rejecting an executory contract. See In re Gardinier, Inc., 831 F.2d 974, 975 n.2 (11th Cir.

1987); In re Wells, 227 B.R. 553, 564 (Bankr. M.D. Fla. 1998); see also Nat’l Labor Relations Bd.

v. Bildisco & Bildisco (In re Bildisco), 682 F.2d 72, 79 (3d Cir. 1982), aff’d, 465 U.S. 513 (1984).

Under the business judgment rule, “management of a corporation’s affairs is placed in the hands

of its board of directors and officers, and the Court should interfere with their decisions only if it

is made clear that those decisions are, inter alia, clearly erroneous, made arbitrarily, are in breach

of the officers’ and directors’ fiduciary duty to the corporation, are made on the basis of inadequate

information or study, are made in bad faith, or are in violation of the Bankruptcy Code.” In re

Farmland Indus., Inc., 294 B.R. 855, 881 (Bankr. W.D. Mo. 2003) (citing In re United Artists

Theatre Co., 315 F.3d 217, 233 (3d Cir. 2003), Richmond Leasing Co. v. Capital Bank, N.A., 762

F.2d 1303 (5th Cir. 1985), and In re Defender Drug Stores, Inc., 145 B.R. 312, 317 (B.A.P. 9th

Cir. 1992)); see also Gardinier, 831 F.2d at 975 n.2.

         12.   In order to satisfy the business judgment rule, a debtor must carry its burden to

show some benefit to the estate. Crystalin, LLC v. Selma Props. Inc. (In re Crystalin, LLC), 293

B.R. 455, 464 (B.A.P. 8th Cir. 2003). However, courts emphasize that “this test is not an onerous

one”, id. at 463, see also In re AbitibiBowater, Inc., 418 B.R. 815, 831 (Bankr. D. Del. 2009) (the

business judgment standard is “not a difficult standard to satisfy”), and courts should find this

prong of the analysis met “‘as long as the proposed action appears to enhance the debtor’s estate.’”
                                                  4
72203471.2
Case 20-62725-jwc        Doc 15    Filed 02/14/20 Entered 02/14/20 14:56:24             Desc Main
                                   Document     Page 5 of 30



Crystalin, 293 B.R. at 464 (quoting Four B. Corp. v. Food Barn Stores, Inc. (In re Food Barn

Stores, Inc.), 107 F.3d 558, 566 n.16 (8th Cir. 1997) (emphasis original, internal alterations and

quotations omitted)). Once a benefit to the estate has been shown, only a finding of “bad faith or

gross abuse of . . . ‘business discretion’” should prevent the debtor from assuming the contract. Id.

at 464 (quoting Lubrizol Enters., Inc. v. Richmond Metal Finishers, Inc., 756 F.2d 1043, 1047 (4th

Cir. 1984)).

         13.   Here, the assumption of the Management Agreement is clearly a sound exercise of

the Debtors’ business judgment. Based on their review of their contracts in their efforts to

maximize the value of their estates, the Debtors have determined that the Management Agreement

is beneficial to their reorganization efforts. Furthermore, rejection of the Management Agreement

would provide little to no benefit to the Debtors, their estates, or parties in interest and would be

disruptive to the resolution of these Chapter 11 Cases.

         14.   Accordingly, Bankruptcy Code section 365 authorizes the assumption, and further

assignment, of the Management Agreement provided that the Debtors otherwise satisfy the

requirements of Bankruptcy Code section 365(b).

B.       The Debtors Have Satisfied Any Applicable Requirements of Bankruptcy Code
         Section 365(b)

         15.   Pursuant to Bankruptcy Code sections 365(b)(1)(A), (B), and (C), if there has been

a default in an executory contract, the debtor may not assume such contract unless, at the time of

assumption of such contract, the debtor (a) cures or provides adequate assurance that it will

promptly cure the default, (b) compensates or provides adequate assurance of prompt future

compensation for actual pecuniary losses resulting from such default, and (c) provides adequate

assurance of future performance under such contract. 11 U.S.C. § 365(b)(1)(A) – (C).



                                                 5
72203471.2
Case 20-62725-jwc        Doc 15    Filed 02/14/20 Entered 02/14/20 14:56:24             Desc Main
                                   Document     Page 6 of 30



         16.    There exist no defaults or breaches under the Management Agreement.

Accordingly, the Debtors are not required to cure or provide adequate assurance of future

performance. However, the Debtors respectfully submit that there is adequate assurance of future

performance under the Management Agreement given the Debtors' history of substantial

performance. Moreover, the Debtors have determined that the Management Agreement is

necessary to their ongoing business operations and crucial for the resolution of these Chapter 11

Cases.

         17.    For all the foregoing reasons, and in the sound exercise of their business judgment,

the Debtors believe that the assumption of the Management Agreement is both warranted and

appropriate and, thus, should be approved pursuant to Bankruptcy Code section 365.

               REQUEST FOR IMMEDIATE RELIEF AND WAIVER OF STAY

         18.    Pursuant to Bankruptcy Rule 6004(h), the Debtors seek a waiver of any stay of the

effectiveness of an order granting this Motion, to the extent that it applies to the relief requested

in this Motion. Bankruptcy Rule 6004(h) provides that “[a]n order authorizing the use, sale, or

lease of property other than cash collateral is stayed until the expiration of 14 days after entry of

the order, unless the court orders otherwise.” The relief requested in this Motion is essential to

avoid the potential accrual of unnecessary administrative expenses. Accordingly, the Debtors

submit that, to the extent that Bankruptcy Rule 6004(h) applies, ample cause exists to justify a

waiver of the fourteen-day stay.

                                             NOTICE

         19.    Notice of this Motion will be given to: (a) the Office of the United States Trustee

for the Northern District of Georgia; (b) the parties included on each Debtor’s list of twenty (20)

largest unsecured creditors; (c) counsel to Regions Bank, Burr Forman, 171 17th Street, NW, Suite

                                                 6
72203471.2
Case 20-62725-jwc       Doc 15    Filed 02/14/20 Entered 02/14/20 14:56:24            Desc Main
                                  Document     Page 7 of 30



1100, Atlanta, GA 30363, Attn: Erich N. Durlacher (edurlacher@burr.com); (d) counsel to Bay

Point Capital Partners LP, Law Offices of John F. Isbell LLC, 3050 Peachtree Road N.W., Suite

2, Atlanta, Georgia 30305, Attn: John Isbell (john@jfi-law.com); (e) counsel to the proposed

Stalking Horse, Greenberg Traurig, Terminus 200, 3333 Piedmont Road, Suite 2500, Atlanta,

Georgia 30305, Attn: John D. Elrod (elrodj@gtlaw.com) and David R. Yates (yatesd@gtlaw.com);

(f) Thomas Switch Holdings, LLC; (g) the Internal Revenue Service; (h) the Georgia Department

of Revenue; (i) the Attorney General for the State of Georgia; (j) the United States Attorney for

the Northern District of Georgia; and (k) any party that has requested notice pursuant to

Bankruptcy Rule 2002. The Debtors submit that, under the circumstances, no other or further

notice is required.

                                    NO PRIOR REQUEST

         20.   No previous request for the relief sought herein has been made to this Court or any

other court.

                                        CONCLUSION

         WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order,

substantially in the form attached hereto as Exhibit B, granting the relief sought herein, and

granting the Debtors such other and further relief as the Court may deem proper.




                                                7
72203471.2
Case 20-62725-jwc         Doc 15   Filed 02/14/20 Entered 02/14/20 14:56:24         Desc Main
                                   Document     Page 8 of 30



 Date:       February 14, 2020                    Respectfully submitted,
             Atlanta, Georgia
                                                  POLSINELLI PC

                                                  /s/ David E. Gordon
                                                  David E. Gordon
                                                  Georgia Bar No. 111877
                                                  Gwendolyn J. Godfrey
                                                  Georgia Bar No. 153004
                                                  Caryn E. Wang
                                                  Georgia Bar No. 542093
                                                  Polsinelli PC
                                                  1201 West Peachtree Street, Suite 1100
                                                  Atlanta, Georgia 30309
                                                  Telephone: (404) 253-6000
                                                  dgordon@polsinelli.com
                                                  ggodfrey@polsinelli.com
                                                  cewang@polsinelli.com

                                                  Proposed Counsel to the Debtors and Debtors
                                                  in Possession




                                              8
72203471.2
Case 20-62725-jwc   Doc 15   Filed 02/14/20 Entered 02/14/20 14:56:24   Desc Main
                             Document     Page 9 of 30



                                   EXHIBIT A

                              Management Agreement




72203471.2
Case 20-62725-jwc       Doc 15    Filed 02/14/20 Entered 02/14/20 14:56:24           Desc Main
                                 Document      Page 10 of 30


                               MANAGEMENT AGREEMENT

        THIS MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into as
of the 12th day of February, 2020, by and among Block Data Processing Corporation, a Delaware
corporation (the “Company”), VC Mining Enterprises, Inc., a Georgia corporation (“VC
Mining”) and Virtual Citadel, Inc., a Georgia corporation (“Virtual Citadel” and together with
VC Mining, the “Owner”).

                                        WITNESSETH:

        A.     The Owner operates the data center property described on Exhibit A attached
hereto (the “Property”).

       B.     The Owner, and certain of their respective affiliates, including without limitation
Godby-DC4, LLC, are contemplating a potential sale of the real property and the Owner’s
operating assets located at the Property (the “Operating Assets”) in a sale to be conducted
following each Owner’s filing of a voluntary bankruptcy petition for relief in the United States
Bankruptcy Court for the Northern District of Georgia (the “Bankruptcy Court”) pursuant to a
sale conducted in accordance with Section 363 of the U.S. Bankruptcy Code (a “363 Sale”).

        C.     In order to preserve the jobs of many of the Owner’s current associates located at
the Property and ensure the continued operation of the Property pending the closing of the 363
Sale, Owner desires to enter into this Agreement to engage the Company as Manager of the
Property, and the Company is willing to enter into this Agreement and manage the Property on
an interim basis on the terms set forth herein.

       NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth
below, the Company and the Owner hereby agree as follows:

                                         ARTICLE I
                                        DEFINITIONS

       Except as otherwise specified or as the context may otherwise require, the following
terms have the respective meanings set forth below for all purposes of this Agreement:

        “363 Sale” has the meaning set forth in the preamble hereto.

        “Agreement” has the meaning set forth in the preamble hereto.

        “Applicable Laws” means all federal, state, county, municipal and other governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and injunctions of any
governmental authorities affecting the Company, the Owner, the Property or any part thereof, or
the construction, use, alteration or operation thereof, or any part thereof, whether now or
hereafter enacted and enforced, and all permits, licenses and authorizations and regulations
relating thereto, including without limitation, all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to the Company, at any
time in force affecting the Property or any part thereof, including without limitation, any which

                                                1
ACTIVE 48394009v4
Case 20-62725-jwc        Doc 15    Filed 02/14/20 Entered 02/14/20 14:56:24             Desc Main
                                  Document      Page 11 of 30


may (i) require repairs, modifications or alterations in or to either of the Property or any part
thereof or (ii) in any way limit the use and enjoyment thereof.

        “Bankruptcy Court” has the meaning set forth in the preamble hereto.

       “Business Day” means any day other than a Saturday, Sunday or other day on which
national banks in Atlanta, Georgia are not open for business.

        “Claim Notice” has the meaning set forth in Section 6.2(a).

        “Commencement Date” has the meaning set forth in Section 7.1.

        “Company” has the meaning set forth in the preamble hereto.

        “Company Indemnified Parties” has the meaning set forth in Section 6.1(b).

         “Company IP” means all U.S. and foreign (i) patents, patent applications, inventions,
invention disclosures and all related continuations, continuations-inpart, divisionals, reissues,
reexaminations, substitutions and extensions thereof owned by the Company and its affiliates,
(ii) trademarks, service marks, trade dress, logos, trade names, corporate names, Internet domain
names, design rights and other source identifiers owned by the Company and its affiliates,
together with the goodwill symbolized by any of the foregoing, (iii) registered and unregistered
copyrights and copyrightable works owned by the Company and its affiliates, (iv) confidential
and proprietary information owned by the Company and its affiliates, including trade secrets,
knowhow, ideas, formulae, models, algorithms and methodologies, (v) all rights in the foregoing
and all other intellectual property rights, whether now known or hereafter recognized in any
jurisdiction, in each case whether registered or unregistered, and all rights or forms of protection
having equivalent or similar effect anywhere in the world, and including all registrations and
applications for registration for any of the foregoing.

        “Company Operating Expenses” has the meaning set forth in Section 3.1

        “Company’s Structure” has the meaning set forth in the preamble hereto.

        “Damages” has the meaning set forth in Section 6.1(a).

        “Expiration Date” has the meaning set forth in Section 7.1.

       “Improvements” means all buildings, structures and equipment from time to time located
on Property and all parking and common areas located on Property.

        “Indemnified Party” has the meaning set forth in Section 6.2(a).

        “Indemnifying Party” has the meaning set forth in Section 6.2(a)

        “Letter of Interest” has the meaning set forth in the preamble hereto.

        “Management Fees” has the meaning set forth in Section 4.1.

                                                 2
ACTIVE 48394009v4
Case 20-62725-jwc        Doc 15    Filed 02/14/20 Entered 02/14/20 14:56:24           Desc Main
                                  Document      Page 12 of 30


       “Modified,” “Modification” or “Modify” means, with respect to any Governing
Document, modifications, updates or amendments thereto, or replacements thereof, in each case
as approved by the board of the Owner or other third-party to the extent required by such
Governing Document.

        “Non-Terminating Party” has the meaning set forth in Section 7.2.

        “Notices” has the meaning set forth in Section 8.1.

        “Proceeding” shall mean any governmental, judicial, administrative or adversarial
proceeding (public or private), any action, claim, lawsuit, legal proceeding, whistleblower
complaint, charge, accusation, petition, litigation, arbitration or mediation, any hearing,
investigation (internal or otherwise), probe or inquiry by any governmental authority or any other
dispute, including any adversarial proceeding.

        “Property” has the meaning set forth in the recitals hereto.

        “Owner” has the meaning set forth in the preamble hereto.

        “Owner Indemnified Parties” has the meaning set forth in Section

        “Term” has the meaning set forth in Section 7.1.

        “Terminating Party” has the meaning set forth in Section 7.2.

        “Termination Event” has the meaning set forth in Section 7.2.

                             ARTICLE II
        APPOINTMENT OF THE COMPANY; SERVICES TO BE PERFORMED

        2.1     Appointment; Grant of Authority; Status of the Company.

        (a)    The Owner hereby appoints the Company, and the Company hereby accepts the
appointment, as manager and operator for the Property, to act for and on behalf of the Owner,
subject to and upon the terms, conditions and limitations set forth in this Agreement.

       (b)     The Owner hereby authorizes the Company to exercise such powers with respect
to the Property and the tenants, customers, suppliers and other vendors of and with respect to
such Property and to do such acts as may be necessary, appropriate or advisable in the
Company’s reasonable discretion for the performance of its duties and obligations pursuant to, in
accordance with and subject to the terms, conditions and limitations of this Agreement.

       (c)     The obligations of the Company pursuant to the terms and provisions of this
Agreement shall not be construed to preclude the Company from engaging in other activities or
business ventures, whether or not such other activities or ventures are in competition with the
Property or the business of the Owner or the Owner’s respective affiliates.



                                                 3
ACTIVE 48394009v4
Case 20-62725-jwc       Doc 15    Filed 02/14/20 Entered 02/14/20 14:56:24            Desc Main
                                 Document      Page 13 of 30


       (d)     Notwithstanding anything to the contrary set forth in this Agreement, Owner shall
retain ultimate control of the Property and the Operating Assets as debtor and debtor-in-
possession and shall have the ultimate right to direct the Company in the performance by the
Company of its duties under this Agreement. The Company is and shall at all times be an
independent contractor with respect to Owner in meeting the Company’s obligations under this
Agreement. Nothing contained in this Agreement is intended nor shall be construed to create a
partnership, employer-employee, or joint venture relationship between Owner and the Company.

        2.2    General Duties. The Company agrees to use commercially reasonable efforts to
do and perform, or cause to be done and performed, all things necessary, appropriate or desirable
in the Company’s judgment and reasonable discretion for the proper and efficient management,
operation, and maintenance of the Property during the Term in accordance with this Agreement.
In performing these duties and providing these services, and the other duties and services more
specifically described below, the Company shall at all times act in accordance with the Operating
Standard. As used herein, “Operating Standard” means the skill, care and expertise that is
consistent with the Property’s existing character, condition and level of operation and
maintenance (subject to reasonable wear and tear) as a data center in accordance with this
Agreement.

        2.3     Specific Duties. The Company’s duties include the following:

        (a)      Maintenance. The Company shall cause the Property to be generally maintained
in the same manner as other data center properties in the market in the state in which the
Property is located, subject to and in strict compliance with this Agreement. The Company’s
duties and supervision in this respect shall include, without limitation, cleaning of the interior
and the grounds of the exterior of the Improvements and the public common areas on the
Property and the making and supervision of repair and alterations of the Improvements, subject
to and in strict compliance with this Agreement. If any extraordinary or capital improvements or
repairs are necessary for the Property, The Company shall provide the Owner written notice of
same, including a reasonable description of such necessary improvements or repairs, and the
Owner shall be solely responsible for promptly assessing and, if reasonably deemed warranted
by the Owner, implement and pay for such improvements or repairs.

        (b)     Notice of Violations. The Company shall forward to the Owner promptly upon
receipt all notices of violation or other notices from any governmental authority, and board of
fire underwriters or any insurance company, and shall make such recommendations regarding
compliance with such notice as shall be appropriate.

        (c)   Personnel. The Company shall allocate, provide and/or cause to be hired
personnel to maintain and operate the Property. All such personnel must pass all reasonable
background checks prior to being hired by the Company. For any employees of the Owner that
the Company elects to engage, the Company shall pay to the owner an amount equal to the actual
costs of the Owner of such employee(s) costs (which costs shall include the salaries, wages and
other compensation and fringe benefits, of all such employees).

      (d)     Utilities and Supplies. The Company shall pay on behalf of the Owner all
expenses incurred from the date of this Agreement through effective termination date hereunder

                                                4
ACTIVE 48394009v4
Case 20-62725-jwc       Doc 15    Filed 02/14/20 Entered 02/14/20 14:56:24            Desc Main
                                 Document      Page 14 of 30


for all utilities, landscaping, maintenance and other services as have been furnished or rendered
to the Property consistent with past practices of the Owner at the Property. The Company shall
be responsible for all supplies which the Company shall deem necessary to maintain and operate
the Property on a basis consistent with the past practices of the Owner.

        (e)     Monies Collected. The Company shall collect all rent and other monies from
customers and any sums otherwise due to the Owner in the ordinary course of business and
deposit such amounts in a separate bank account established by and in the name of the Company.
In collecting such monies, the Company shall inform customers of the Owner that all remittances
are to be in the form of a check, wire transfer or money order. The Owner authorizes the
Company to request, demand, collect and receipt for all such rent and other monies. The
Company may not institute legal proceedings in the name of Owner for the collection of rent and
other monies or for the dispossession of any customer in default under its lease without the prior
written consent of the Owner.

        (f)   Customer Complaints. The Company shall maintain business-like relations with
the customers of the Property. The Company shall provide the Owner with prompt notice of any
material customer complaints.

        (g)     Signs. The Company shall place and remove, or cause to be placed and removed,
such signs upon the Property related to the facility, the Company and/or its affiliates, and/or
tenants, as the Company deems appropriate and for which the Company has sufficient rights to
do so, subject, however, to any applicable ordinances and regulations, provided however, if a
sign for branding purposes will identify any party other than Company, its affiliates or a tenant
of the Property, then the prior approval of such sign shall be required by the board of the Owner,
which approval shall not be unreasonably withheld, conditioned or delayed.

        2.4    Approval of Leases, Contracts, Etc. Except to the extent otherwise provided
herein, and solely to the extent such actions are within the ordinary course of business under
section 363 of the Bankruptcy Code, the Company may enter into any contracts, agreements or
other arrangements on behalf of the Owner in the ordinary course of the management, operation
and maintenance of the Property, including without limitation any new customer lease
agreements for the data center, pursuant to this Agreement and with respect to items otherwise
permitted and authorized under this Agreement.

        2.5    Books and Records. The Company shall maintain all office records and books of
account and shall record therein, and keep copies of, each invoice received from services, work
and supplies ordered in connection with the maintenance and operation of the Property pursuant
to this Agreement. The Owner and persons designated by the Owner shall at all reasonable time
have access to and the right to audit and make independent examinations of such records, books
and accounts and all vouchers, files and all other material pertaining to the Owner and this
Agreement, subject to reasonable advance notice and provided that such examination does not
disrupt the business of the Company at the Property, all of which the Company agrees to keep
safe, available and separate from any records not pertaining to the Owner, at a place
recommended by the Company and approved by the Owner. The Company shall provide to
Owner all information needed by owner to file Owner’s Monthly Operating Reports with the
Bankruptcy Court.
                                                5
ACTIVE 48394009v4
Case 20-62725-jwc         Doc 15     Filed 02/14/20 Entered 02/14/20 14:56:24            Desc Main
                                    Document      Page 15 of 30


       2.6    Limitations on the Company’s Duties. Notwithstanding anything in this
Agreement to the contrary, the Company shall be excused from its obligations to operate the
Property in conformity with the Operating Standard and in conformity with its obligations
hereunder to the extent of any material breach by the Owner (to the extent such breach is not
caused by any affiliate of the Company) of any provision hereof which would otherwise hinder
or impair the Company’s ability to operate such Property in conformity with the Operating
Standard or with its obligations hereunder.

       2.7    Limitations on the Company’s Authority. Notwithstanding anything contained in
this Agreement to the contrary, unless and except as expressly provided for or contemplated in
this Agreement, the Company shall have no authority on behalf of the Owner to do any of the
following without the Owner’s prior written consent:

                (i)    take any action that requires Bankruptcy Court approval, whether under
        section 363 of the Bankruptcy Code or otherwise;

                (ii)    pledge the credit of the Owner, borrow money, guaranty the debts of any
        third person, or mortgage, pledge, grant a security interest in or otherwise encumber all or
        any part of the Property (including, without limitation, any real or personal property used
        in connection with the ownership or operation thereof or otherwise owned by the Owner);

               (iii)  incur any liabilities or obligations to third parties in the Company’s
        capacity as agent of the Owner that are unrelated to the management, operation and
        maintenance of the Property or to the performance of the Company’s responsibilities
        under this Agreement;

                (iv)   enter into new leases of space in the Property, other than customary
        leasing of rack or similar space to new and existing customers of the Property;

               (v)     settle any insurance claims related to the Property that involve, or that are
        reasonably estimated to involve, amounts in excess of $50,000;

                (vi)   institute or defend any legal or equitable proceedings with respect to the
        Property or the Owner (other than with respect to claims for indemnification pursuant to
        Article VI);

                (vii)    settle any tax claims or appeals;

                (viii)except as contemplated by Section 2.3(d) above, pay any prepetition
        claims owed to creditors of Owner;

                (ix)   purchase goods, supplies and services from itself or any of its affiliates or
        enter into any other transaction with any of its affiliates, other than the existing lease
        agreements for rack or similar space and related services at the Property or any new such
        agreements provided that such are on then-applicable market terms and negotiated on an
        arms’ length basis;

                (x)      acquire on behalf of the Owner any real property or any interests therein;
                                                   6
ACTIVE 48394009v4
Case 20-62725-jwc         Doc 15     Filed 02/14/20 Entered 02/14/20 14:56:24           Desc Main
                                    Document      Page 16 of 30


                (xi)   sell, transfer or otherwise dispose of all or any portion of the Property,
        other than dispositions of non-real property in the ordinary course of business;

                (xii)  consent to any condemnation or participate in any condemnation
        proceeding relating to the Property or any portion thereof;

                (xiii)   perform any structural alterations to the Property, or any portion thereof;
        or

                (xiv)    take any other action which, under the terms of this Agreement, is
        prohibited.


                                       ARTICLE III
                              EXPENSES AND REIMBURSEMENT

         3.1   Company Operating Expenses. The Company shall be responsible for all of its
general overhead and administrative expenses, including without limitation (i) salaries, wages or
other compensation of any corporate-level personnel or any other home office or regional office
level employees of the Company that are not Owner employees or independent contractors;
(ii) the Company’s overhead or general expenses such as telephone, facsimile, duplicating,
stationery and postage expenses, regardless of whether such expenses could be attributed to its
duties under this Agreement; and (iii) all other expenses associated with the operation of the
Property and Operating Assets.

                                          ARTICLE IV
                                        COMPENSATION

        4.1     Management Fee. Commencing on the date hereof, the Company shall be entitled
to retain, as compensation for its services hereunder, all the net revenue (and in turn, net profits)
of the business of the Owners at the Property during the Term (the “Management Fee”).

       4.2     Audit Adjustment. If any audit of the records, books or accounts relating to the
Property discloses an underpayment of Management Fees, the Owner shall promptly pay to the
Company the amount of such underpayment, and if such audit discloses an overpayment of
Management Fees, the next payment due by the Owner hereunder shall be reduced by the
amount of such overpayment. If such audit discloses an overpayment of Management Fees by
more than 10% for any fiscal year, the Company shall bear the cost of such audit.

                                        ARTICLE V
                                  INTELLECTUAL PROPERTY

        5.1     Company Intellectual Property.

        (a)     Company IP. The Company represents, warrants and covenants that it has the
right to use and grant the rights and licenses of the Company IP to the Owner to use in
connection with the operation of the Property and as otherwise contemplated by this Agreement.
In respect of the utilization of the Company IP in connection with the operation of the Property,
                                                  7
ACTIVE 48394009v4
Case 20-62725-jwc       Doc 15      Filed 02/14/20 Entered 02/14/20 14:56:24           Desc Main
                                   Document      Page 17 of 30


as between the Company and the Owner, the Company shall be deemed the owner of all rights
and interests in the Company IP.

         (b)    License of Company IP. In consideration of the Owner’s performance of its
obligation hereunder, the Company hereby licenses the Company IP to the Owner solely for use
during the Term and solely for use in respect of the Property to the extent necessary to effectuate
the express terms of this Agreement. By virtue of this Agreement, the Owner nor any of its
affiliates have or shall claim any license or any right, title or interest in or to the Company IP
and/or names or any other marks or names so nearly resembling them as to be likely to deceive
or cause confusion in any part of the world, including without limitation any trademarks, service
marks, trade names or copyrights, websites or domain names, or any advertising ideas,
announcements, phrases, titles or words using any of the Company IP.

        (c)    Protection of Company IP. The Owner shall not: (i) adopt or use any trade mark,
symbol or device which includes or is confusingly similar to, or is a simulation or colourable
imitation of any of the Company IP or unfairly competes with the Company IP; or (ii) apply to
register any Company IP nor any marks so nearly resembling it as to be likely to deceive or
cause reasonable confusion to the public.

        (d)     Proceedings. The Company and its affiliates shall control all proceedings relating
to the Company IP and shall in their sole discretion decide what action (including litigation,
arbitration or compromise), if any, to take in respect of any infringement or alleged infringement
of the Company IP or passing off or any other claim or counterclaim brought or threatened in
respect of the use of the Company IP. The Owner shall, at Company’s cost, provide all
assistance reasonably requested by the Company in relation to such infringement, alleged
infringement, passing off, claim or counterclaim.

        (e)     Remedies. In the event of any infringement or threatened infringement of the
Company IP by the Owner, the Company and its affiliates shall have the right, in addition to any
and all other rights available to the Company under this Agreement, at law, or in equity, to seek
injunctive, declaratory or other type of legal or equitable relief against the the Owner to prevent
or prohibit such activity.

                                        ARTICLE VI
                                     INDEMNIFICATION

        6.1     Indemnification.

         (a)     The Company shall indemnify, defend and hold the Owner, its affiliates, and its
respective directors, officers, agents, servants and employees (the “Owner Indemnified Parties”)
harmless from any and all claims, demands, causes of action, losses, damages, fines, penalties,
liabilities, costs and expenses, including reasonable attorney’s fees and court costs (“Damages”),
arising out of claims, demands or causes of action by third parties, sustained or incurred by or
asserted against any of the Owner Indemnified Parties by reason of or arising out of the fraud,
willful misconduct or gross negligence of the Company.

         (b)   The Owner shall indemnify, defend and hold the Company, its designees and
affiliates and its respective directors, officers, agents, servants and employees (“Company
                                                8
ACTIVE 48394009v4
Case 20-62725-jwc        Doc 15    Filed 02/14/20 Entered 02/14/20 14:56:24             Desc Main
                                  Document      Page 18 of 30


Indemnified Parties”) harmless from and against any and all Damages arising out of claims,
demands or causes of action by third parties to which any Company Indemnified Party may
become liable or subject in connection with the performance or nonperformance of the
Company’s duties and activities within the scope of this Agreement or arising from any action or
activity on, or the condition of, the Property to the extent not caused by those actions and
omissions of the Company in relation to which the Company agrees to indemnify the Owner
Indemnified Parties pursuant to Section 6.1(a) above.

        6.2     Indemnification Procedures and Limitations.

        (a)     Any party seeking indemnification pursuant to Section 6.1(a) or (b) (an
“Indemnified Party”) shall notify in writing the party from whom such indemnification is sought
(the “Indemnifying Party”) of any third-party claim that it reasonably believes is likely to result
in Damages within 10 Business Days of the date the Indemnified Party becomes aware of the
claim, describing the claim in reasonable detail (the “Claim Notice”). The failure of any
Indemnified Party to so notify the Indemnifying Party of any such action shall not relieve the
Indemnifying Party from any liability which it may have to such Indemnified Party, except and
only to the extent that Indemnifying Party shall have been prejudiced as a result of such failure.
If the Indemnifying Party does not object in writing to the availability of the indemnity under
Section 6.1(a) or (b), as the case may be, within 20 Business Days after receiving such Claim
Notice, then the claim(s) set forth in the Claim Notice by the Indemnified Party shall be paid by
wire transfer in immediately available funds within 30 Business Days after receipt of the Claim
Notice. If the Indemnifying Party objects to the availability of the indemnity with respect to
such claim within such 20 Business Day period, then the Indemnified Party and the
Indemnifying Party shall negotiate in good faith to resolve the dispute for a period of 20 days
beginning on the date of such objection (or such other period as the parties may mutually agree),
after which either party shall have the right to commence litigation in order to resolve such
dispute. The Indemnifying Party shall pay the amount due and owing to the Indemnified Party,
if any, following resolution of such dispute within 10 days after: (i) the execution and delivery
by the parties of a written agreement resolving or settling such dispute (or such other period as
provided therein), (ii) entry of a final non-appealable order of a court of competent jurisdiction
(or such other period as provided therein), or (iii) entry of a written award evidencing the result
of an arbitration process mutually agreed to by the parties (or such other period as provided
therein), as applicable.

        (b)     The Indemnifying Party shall be entitled to participate in the defense of any claim
subject to a Claim Notice and, if it so chooses and acknowledges its obligation to indemnify the
Indemnified Party for the full amount of any Damages associated therewith, to assume the
defense thereof at its own expense with counsel selected by the Indemnifying Party and
reasonably acceptable to the Indemnified Party; provided that if the Indemnified Party
reasonably concludes that there may be one or more legal defenses available to it that are
different from or in addition to (and are inconsistent with) those available Indemnifying Party, or
that a conflict or potential conflict exists between the two parties, or if the claim seeks an order,
injunction or other equitable relief or relief for other than money damages which the Indemnified
Party reasonably concludes cannot be separated from any related claim for money damages, the
Indemnifying Party will not have the right to direct the defense of such action on behalf of the
Indemnified Party with respect to such matter, and the Indemnified Party shall direct the defense
                                                 9
ACTIVE 48394009v4
Case 20-62725-jwc        Doc 15    Filed 02/14/20 Entered 02/14/20 14:56:24             Desc Main
                                  Document      Page 19 of 30


of such portion of such claim with counsel selected by the Indemnified Party and reasonably
acceptable to the Indemnifying Party, and in such case, the Indemnifying Party shall reimburse
the Indemnified Parties for all of the reasonable fees and expenses of counsel, as such expenses
are incurred. If the Indemnifying Party assumes such defense, (i) the Indemnified Party shall
cooperate with the Indemnifying Party in such defense, and (ii) the Indemnified Party shall have
the right to participate in the defense thereof and to employ counsel, at its own expense, separate
from the counsel employed by the Indemnifying Party, it being understood that the Indemnifying
Party shall control such defense. Whether or not the Indemnifying Party shall have assumed the
defense of a claim as contemplated hereby, without the consent of the Indemnified Party, the
Indemnifying Party shall not enter into any settlement, compromise, discharge or consent to
judgment unless such settlement, compromise, discharge or consent to judgment (i) includes the
delivery of a written release from all liability in respect of such proceeding, (ii) does not contain
any admission or statement suggesting any wrongdoing or liability on behalf of the Indemnified
Party, and (iii) does not contain any equitable order, judgment or term which in any manner
affects, restrains or interferes with the business of the Indemnified Party or any of its affiliates.

        (c)   NO PARTY HERETO SHALL BE LIABLE TO ANY OTHER PARTY
HERETO FOR ANY PUNITIVE, CONSEQUENTIAL, INCIDENTAL, SPECIAL OR
INDIRECT DAMAGES, except to the extent that any of the foregoing described damages are
claimed against a party or its indemnitee parties by a third party, and such party is entitled to
indemnification from the other party hereto pursuant to this Article VI with respect to such third-
party claim.

       6.3     Survival. The provisions of Sections 6.1, 6.2 and 6.3 shall survive any expiration
or termination of this Agreement.

                                       ARTICLE VII
                                  TERM AND TERMINATION

       7.1     Term. The term (“Term”) of this Agreement shall commence on the date hereof
(the “Commencement Date”) and shall expire on the earlier of (a) the date upon which the
Property and Operating Assets are sold by the Owner to the Company or another party (the
“Expiration Date”), and (b) one hundred and twenty (120) days from the date hereof, in each
case unless earlier terminated as permitted herein.

        7.2   Termination for Cause. This Agreement may not be terminated without cause.
This Agreement may be terminated by either the Company or the Owner (the “Terminating
Party”) at any time upon written notice to the other party (the “Non-Terminating Party”)
effective immediately for any of the following causes (each, a “Termination Event”):

       (a)     If any fraud, felony, willful or wanton misconduct is perpetrated by the Non-
Terminating Party or any employee, officer or agent of the Non-Terminating Party in connection
with the performance of the Non-Terminating Party’s obligations under this Agreement; or

        (b)   If the Non-Terminating Party shall fail to observe or perform any of its material
obligations under this Agreement and where such failure to observe or non-performance is
capable of being remedied and is not cured within fifteen (15) days after the Terminating Party

                                                 10
ACTIVE 48394009v4
Case 20-62725-jwc       Doc 15     Filed 02/14/20 Entered 02/14/20 14:56:24             Desc Main
                                  Document      Page 20 of 30


provides written notice thereof to the Non-Terminating Party (or if such failure is not curable
within fifteen (15) days but the Non-Terminating Party has exercised reasonable efforts to cure
such breach within such fifteen (15) day period, the Non-Terminating Party shall have thirty (30)
days to cure such breach so long as it diligently pursues the completion of such cure).

        7.3    Cooperation Upon Termination or Expiration. Upon termination of this
Agreement for any reason (including a termination for cause or the expiration of the Term), the
Company and the Owner shall cooperate with each other to effect an orderly transition of
management functions from the Company to the Owner (or a new owner under a 363 Sale), or to
any successor manager designated by the Owner. The provisions of this Section 7.3 shall govern
with respect to specific matters relating to the transition of management of the Property upon
such termination.

       (a)     The Company agrees to peacefully vacate and surrender possession of the
Property to the Owner or its designee, and cease operation and management of the applicable
Property on the effective date of such termination or expiration.

        (b)     The Company agrees to deliver and assign to the Owner or its designee, on or
before the effective date of such Termination, any and all material, inventories, equipment (along
with then-existing warranties, operating instructions and service contracts), records, keys, locks,
insurance policies, and other documents, memoranda, schedules, lists, contracts, agreements,
leases, licenses, correspondence, and other items required for the management, operation, and
maintenance of the Property (except to the extent owned by the Company). Any of the foregoing
that are held in the Company’s name shall be assigned by the Company to the Owner within 20
Business Days after termination or expiration of this Agreement.

       (c)     The Owner shall cause to be promptly remitted to the Company any amounts not
being disputed by the Owner in good faith and due to the Company under this Agreement.

        (d)     All receivables of the Property outstanding as of the effective date of termination
or expiration to the extent such were generated during the Term shall be the property of the
Company, and the Owner will turn over to the Company any receivables collected by the Owner
after the effective date of termination which relate to business conducted at the Property during
the Term.

        (e)     The parties shall execute and deliver any termination or other necessary
agreements either party shall reasonably request for the purpose of evidencing the termination or
expiration of this Agreement.

        (f)    All information derived by the Company from its operation of the Property shall
be jointly owned by the Company and the Owner. Whether before or after termination or
expiration of this Agreement, the Company and its affiliates shall have the right to use
information concerning the operations of the Property during the Term in connection with other
business activities of the Company and its affiliates, to the extent permitted by applicable law.
Whether before or after termination or expiration of this Agreement, the Company, the Owner
and their respective affiliates shall have the right to use information concerning the operations of
the Property in any manner they desire, to the extent permitted by applicable law.

                                                11
ACTIVE 48394009v4
Case 20-62725-jwc       Doc 15     Filed 02/14/20 Entered 02/14/20 14:56:24            Desc Main
                                  Document      Page 21 of 30


        (g)     Notwithstanding anything contained in this Agreement to the contrary, all time
periods specified herein with respect to the termination of this Agreement may be extended, at
the election of the Company, to the extent necessary to comply with the Worker Adjustment and
Retraining Notification Act (WARN Act) or any other Applicable Laws relating to employment.

       (h)     Upon termination or expiration of this Agreement, any use of Company IP by the
Owner shall immediately cease and the Company and the Owner shall remove all items from the
Property bearing or depicting any Company, but only to the extent that such Company IP is not
necessary for proper operation during the transition of operation and management functions.

        7.4     Remedies and Survival. Upon expiration or termination of this Agreement, the
parties shall have no further rights or obligations under this Agreement from and after the date of
such termination of this Agreement, except (i) those which expressly survive, and (ii) rights and
obligations accrued or arising from events occurring prior to the date of termination. For the
avoidance of doubt, termination will not affect any rights or obligations accrued to either party
prior to termination (subject to any offsetting claims for damages), including, but not limited to
payment of Management Fees earned to the date of termination.

        7.5    Survival. The terms of Sections 7.3, 7.4 and 7.5 hereof shall survive the
expiration or earlier termination of this Agreement.

                                       ARTICLE VIII
                                      MISCELLANEOUS

       8.1     Notices. In order to be effective, all notifications or notices, consents, approvals
and disapprovals required or permitted by this Agreement to be given (“Notices”) must be in
writing and shall be effective only if given as follows: (a) by hand delivery evidenced by written
confirmation of delivery or refusal to accept delivery; (b) by overnight nationwide commercial
courier service; or (c) by email transmission with a confirmation copy to be delivered by
duplicate notice in accordance with clause (a) or (b), and in each case, to the party intended to
receive the same at the following address(es):

TO THE COMPANY:

                      Block Data Processing Corporation
                      c/o _____________
                      _____________
                      Attn: _____________
                      Email: _____________

                      With a copy to:

                      Greenberg Traurig, LLP
                      3333 Piedmont Road NE, Suite 2500
                      Atlanta, GA 30305
                      Attention: David R. Yates, Esq.
                      Email: yatesd@gtlaw.com

                                                12
ACTIVE 48394009v4
Case 20-62725-jwc       Doc 15     Filed 02/14/20 Entered 02/14/20 14:56:24             Desc Main
                                  Document      Page 22 of 30




TO THE OWNER:

                       VC Mining Enterprises, Inc.
                       c/o GlassRatner
                       3445 Peachtree Road, Suite 1225
                       Atlanta, GA 30326
                       Attn: Marshall Glade
                       Email: mglade@glassratner.com

                       With a copy to:

                       Polsinelli PC
                       1201 West Peachtree Street, NW, Suite 1100
                       Atlanta, GA 30309
                       Attention: David Gordon, Esq.
                       Email: dgordon@polsinelli.com

Any party may change the address to which any such Notice is to be delivered, by furnishing ten
(10) days written notice of such change to the other parties in accordance with the provisions of
this Section 8.1. Notices shall be deemed to have been given on the date they are actually
received, except Notices pursuant to clause (c) above (i.e., by email) shall be deemed given on
the date that the applicable duplicate of such Notice is actually received in accordance with
clause (a) or (b) above; provided, however, that the inability to deliver Notices because of a
changed address of which no Notice was given, or rejection or refusal to accept any Notice
offered for delivery shall be deemed to be receipt of the Notice as of the date of such inability to
deliver or rejection or refusal to accept delivery. Failure or delay in delivering copies of any
Notice within any corporation or firm to the persons designated to receive copies shall in no way
adversely affect the effectiveness of such Notice. Notice may be given on behalf of any party by
the attorney of such party.

        8.2    Arms’ Length Transaction. The Owner and the Company agree that this
Agreement is the product of arm’s length negotiations. Without the services provided to the
Owner hereunder, the Owner would not have the ability to maintain and operate its assets for
sale to a buyer in the 363 Sale. The Owner and the Company agree that the Owner is receiving
reasonably equivalent value for the services hereunder, and that without the Company’s services
the Owner would suffer a loss of value.

       8.3    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia.

        8.4     Jurisdiction. The Bankruptcy Court shall have exclusive jurisdiction over any
action or proceeding relating to, arising under or in connection with, this Agreement and the
parties each consent to personal jurisdiction of the Bankruptcy Court and waive any objection to
the Bankruptcy Court’s jurisdiction. Any action or proceeding not subject to the subject matter
jurisdiction of the Bankruptcy Court and relating, or arising under or in connection with, this

                                                13
ACTIVE 48394009v4
Case 20-62725-jwc       Doc 15    Filed 02/14/20 Entered 02/14/20 14:56:24            Desc Main
                                 Document      Page 23 of 30


Agreement shall be instituted in any state court within Fulton County, Georgia, or the federal
court having jurisdiction over such county and the parties hereby submit to jurisdiction.

       8.5     Assignment. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party. This Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective successors and assigns.

       8.6      No Waiver. The failure of the Company to seek redress for violation or to insist
upon the strict performance of any covenant or condition of this Agreement, shall not constitute a
waiver thereof for the future.

        8.7    Severability. Should any part of this Agreement, for any reason, be declared
invalid, such declaration shall not affect the validity of any remaining portion, which remaining
portion shall remain in full force and effect as if this Agreement had been executed with the
invalid portion hereof eliminated.Amendments. This Agreement may be amended only by an
instrument in writing signed by the party against whom enforcement of the amendment is sought.

        8.9    Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature appears thereon,
and all of which shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken together, shall bear
the signatures of all parties reflected thereon as the signatories.

        8.10 Entire Agreement. This Agreement contains the entire understanding and all
agreements between the Company and the Owner respecting the management and operation of
the Property. There are no representations, agreements, arrangements or understandings, oral or
written, between the Company and the Owner relating to the management and operation of the
Property that are not fully expressed herein.

                                       [Signature page follows.]




                                               14
ACTIVE 48394009v4
Case 20-62725-jwc    Doc 15    Filed 02/14/20 Entered 02/14/20 14:56:24      Desc Main
                              Document      Page 24 of 30


       IN WITNESS WHEREOF, the parties have executed this Agreement as of the date first
above written.



                                  COMPANY:

                                  BLOCK DATA PROCESSING CORPORATION



                                  By:    ________________________
                                  Name: ________________________
                                         Gustavo L. Caldeira de Andrada
                                  Title: ________________________
                                         C.O.O.




                                  OWNER:

                                  VC MINING ENTERPRISES, INC.



                                  By:    ________________________
                                  Name: Marshall Glade
                                  Title: ________________________



                                  VIRTUAL CITADEL, INC.



                                  By:    ________________________
                                  Name: Marshall Glade
                                  Title: ________________________




ACTIVE 48394009v4
Case 20-62725-jwc   Doc 15    Filed 02/14/20 Entered 02/14/20 14:56:24   Desc Main
                             Document      Page 25 of 30
Case 20-62725-jwc      Doc 15    Filed 02/14/20 Entered 02/14/20 14:56:24      Desc Main
                                Document      Page 26 of 30


                                      EXHIBIT A
                                      PROPERTY

             Owner                                      Property
VC Mining Enterprises, Inc. /    2380 Godby Road, Atlanta, GA 30349 (the “Property”).
Virtual Citadel, Inc.




ACTIVE 48394009v4
Case 20-62725-jwc   Doc 15    Filed 02/14/20 Entered 02/14/20 14:56:24   Desc Main
                             Document      Page 27 of 30



                                    EXHIBIT B

                                   Proposed Order




72203471.2
Case 20-62725-jwc            Doc 15     Filed 02/14/20 Entered 02/14/20 14:56:24                     Desc Main
                                       Document      Page 28 of 30




                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF GEORGIA
                                        ATLANTA DIVISION

    In re:                                                 Chapter 11

    VIRTUAL CITADEL, INC., et al.,1                        Case No. 20-62725

                     Debtors.                              (Joint Administration Requested)


             ORDER AUTHORIZING THE DEBTORS TO ASSUME MANAGEMENT
                AGREEMENT AND GRANTING CERTAIN RELATED RELIEF

             This matter is before the Court on the Motion for Entry of an Order Authorizing the Debtors

to Assume Management Agreement and Granting Certain Related Relief (the “Motion”) [Docket

No __] of the above-captioned debtors and debtors in possession (collectively, the “Debtors”). All

capitalized terms used but not defined herein shall have the meanings given to them in the Motion.



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Virtual Citadel, Inc. (3603), VC Mining Enterprises Inc. (2958), Godby-DC4, LLC (8733), Godby-DC5,
LLC (8964), and Hemphill Avenue LLC (4484). The location of the Debtors’ corporate headquarters and service
address is: 2380 Godby Road, Atlanta, GA 30349.

72203471.2
Case 20-62725-jwc         Doc 15     Filed 02/14/20 Entered 02/14/20 14:56:24             Desc Main
                                    Document      Page 29 of 30



         The Court has considered the Motion, the First Day Declaration, and the matters reflected

in the record of the hearing held on the Motion on February __, 2020. It appears that proper and

adequate notice of the Motion has been given and that no other or further notice is necessary; and

the Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the

Court having found that venue of this proceeding and the Motion in this district is proper pursuant

to 28 U.S.C. §1408; and it appearing that the relief requested is in the best interests of the Debtors,

the Debtors’ estates, their creditors, and other parties in interest, and that good cause has been

shown therefor; IT IS HEREBY ORDERED:

         1.      The Motion is GRANTED as set forth herein.

         2.      Pursuant to Bankruptcy Code section 365, the Debtors are hereby authorized to

assume the Management Agreement.

         3.      As of the date hereof, the Management Agreement is not in default and no amounts

need to be cured.

         4.      The Debtors' rights to later assign any of the Management Agreement subject to,

and in accordance with, the requirements of Bankruptcy Code section 365, are hereby preserved

and shall not be impaired by entry of this Order.

         5.      Any and all rights, claims and defenses of the Debtors with respect to the

Management Agreement are preserved.

         6.      The Debtors are authorized to take all actions necessary or appropriate to give effect

to this Order.

         7.      This Order shall be effective immediately upon its entry.

         8.      The Court shall retain jurisdiction over any and all matters arising from or related

to the interpretation or implementation of this Order.


72203471.2
Case 20-62725-jwc      Doc 15    Filed 02/14/20 Entered 02/14/20 14:56:24   Desc Main
                                Document      Page 30 of 30



                                          [End of Order]



Prepared and presented by:

 /s/ David E. Gordon
 David E. Gordon
 Georgia Bar No. 111877
 Gwendolyn J. Godfrey
 Georgia Bar No. 153004
 Caryn E. Wang
 Georgia Bar No. 542093
 Polsinelli PC
 1201 West Peachtree Street, Suite 1100
 Atlanta, Georgia 30309
 Telephone: (404) 253-6000
 dgordon@polsinelli.com
 ggodfrey@polsinelli.com
 cewang@polsinelli.com

 Proposed Counsel to the Debtors and Debtors
 in Possession




72203471.2
